Wade, J.
1. There is not sufficient merit in the sole special ground set out in the amendment to the motion for a new trial to require a reversal.
2. The jury passed upon the circumstances in proof and found them sufficient to exclude from their minds every other reasonable hypothesis than that of the guilt of the accused. While the evidence appears somewhat weak and unsatisfactory, we can not say it was wholly insufficient to authorize the verdict returned, and since we may not usurp the function of the jury, the judgment of the trial court is

Affirmed.


Russell, 0. J., dissents.